DETAILED ACTION
Claims 7, 9, 11 – 12 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney of Record, Aaron C. Deditch (Reg. No. 33865) on 06/01/2022.

LISTING OF CLAIMS

1-6. Canceled
7. (Currently Amended) A method for determining a highly precise position and for operating an automated vehicle, the method comprising: 
detecting surroundings data values, wherein the surroundings data values represent surroundings of the automated vehicle, and wherein the surroundings encompass at least two surroundings features, which are configured as light sources; 
determining a pattern, as a function of the at least two surroundings features, which include the light sources, by determining a color gradient and a brightness profile of the at least two surroundings features; 
reading in map data values, wherein the map data values represent a map, the map represents at least the surroundings of the automated vehicle, and the map encompasses a reference pattern; 
determining the highly precise position of the automated vehicle by comparing the pattern to the reference pattern by comparing variables of lengths, angles, and radii which the pattern has to corresponding variables of the reference pattern; and 
operating the automated vehicle, as a function of the highly precise position; 
wherein the highly precise position is determined based on the variables and an orientation of the pattern compared to the reference pattern, a distance and an orientation of the automated vehicle[[,]] proceeding from at least one position of the at least two surroundings features, and 
wherein the reference pattern includes a pattern which is detected in advance and stored in the map in conjunction with position information, and 
wherein the map data values are read in by receiving the map data values from an external server.

8. Canceled.

9. (Previously Presented) The method of claim 7, wherein the map encompasses the reference pattern, as a function of a time of day and/or as a function of a time of year, and as a function of a weather condition.

10. Canceled.

11. (Currently Amended) A device for determining a highly precise position and for operating an automated vehicle, comprising: 
a first means for detecting surroundings data values, wherein the surroundings data values represent surroundings of the automated vehicle, and wherein the surroundings encompass at least two surroundings features, which are configured as light sources; 
a second means for determining a pattern, as a function of the at least two surroundings features, which include the light sources, by determining a color gradient and a brightness profile of the at least two surroundings features; 
a third means for reading in map data values, wherein the map data values represent a map, the map represent at least the surroundings of the automated vehicle, and the map encompasses a reference pattern; 
a fourth means for determining the highly precise position of the automated vehicle, by comparing the pattern to the reference pattern by comparing variables of lengths, angles, and radii which the pattern has to corresponding variables of the reference pattern; and 
a fifth means for operating the automated vehicle, as a function of the highly precise position; 
wherein the highly precise position is determined based on the variables and an orientation of the pattern compared to the reference pattern, a distance and an orientation of the automated vehicle[[,]] proceeding from at least one position of the at least two surroundings features, and 
wherein the reference pattern includes a pattern which is detected in advance and stored in the map in conjunction with position information, and 
wherein the map data values are read in by receiving the map data values from an external server.

12. (Currently Amended) The device of claim 11, wherein the following are performed: 
detecting, via the first means, the surroundings data values, wherein the surroundings data values represent the surroundings of the automated vehicle, and wherein the surroundings encompass at least two surroundings features, which are configured as light sources; 
determining, via the second means, the pattern, as the function of the at least two surroundings features, which include the light sources, by determining a color gradient and a brightness profile of the at least two surroundings features; 
reading in, via the third means, the map data values, wherein the map data values represent the map, the map represents at least the surroundings of the automated vehicle, and the map encompasses the reference pattern; 
determining, via the fourth means, the highly precise position of the automated vehicle, by the comparing of the pattern to the reference pattern by comparing the variables of the lengths, the angles, and the radii which the pattern has to the corresponding variables of the reference pattern; and 
operating, via the fifth means, the automated vehicle, as the function of the highly precise position; 
wherein the highly precise position is determined based on the variables and the orientation of the pattern compared to the reference pattern, the distance and the orientation of the automated vehicle[[,]] proceeding from at least one position of the at least two surroundings features, and 
wherein the reference pattern includes a pattern which is detected in advance and stored in the map in conjunction with position information, and 
wherein the map data values are read in by receiving the map data values from an external server.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

As per claim 11,
Line 3, “a first means for detecting surroundings data values”
Line 6 – 7, “a second means for determining a pattern, as a function of the at least two surroundings features”
Line 8, “a third means for reading in map data values, wherein the map data values represent a map”
Line 11, “a fourth means for determining the highly precise position of the automated vehicle”
Line 13 – 14, “a fifth means for operating the automated vehicle, as a function of the highly precise position”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “first means” is described as an apparatus/device implemented by a processor, (Specification, [Page 8, line 1 – 2], “The first apparatus/device furthermore include a processing unit  (processor, working memory, hard drive, software)”)
The “second means” is implemented by a processor. (Specification, [Page 8, line 11- 14], “Second apparatus/device 112 for determining 320 a pattern, as a function of the at least two surroundings features 221, 222, are configured as a processing unit (processor, working memory, hard drive, software)”)
The “third means” is described as a storage medium. (Specification, [Page 8, line 29 – 30 and page 9, line 1], “Third apparatus/device 113 for reading in 330 map data values 30are configured as a data interface, for example, which includes8 a storage medium for storing the map data values”)
The “fourth means” is described as a processing unit and is implemented by a processor. (Specification, [Page 9, line 16 – 20], “Fourth apparatus/device 114 for determining 340 highly precise 15position 210, proceeding from a comparison of the pattern to the reference pattern, are configured as a control unit and/or a processing unit, for example, which include, for example, a processor, a working memory and a hard disk and suitable software for determining 340 a highly precise position 210 of20 automated vehicle 200”).
The “fifth means” is described as a control unit and is implemented by a processor. (Specification, [Page 9, line 16 – 23], “a control unit and/or a processing unit, for example, which include, for example, a processor, a working memory and a hard disk and suitable software for determining 340 a highly precise position 210 of20 automated vehicle 200. Fifth apparatus/device 115 for operating 350 automated vehicle 200, as a function of highly precise position 210, are configured as a control unit

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claim 7, 11.

Strassenburg-Kleciak, Marek (Publication No. US 20160097644 A1) discloses navigation systems and methods which allow a position to be determined more reliably even at night time. There is a need for such a navigation system and method which provides good performance even at night time. In navigation systems and methods according to embodiments, a map database stores street lighting data. The street lighting data includes information on street lights. An image sensor captures image data. The light emitted by street lights can be reliably identified in the image data at night time when there is no sunlight. By matching the positions of light sources in the image data to the positions stored in the map database, the position estimate may be refined. Navigation system and method of determining a vehicle position A navigation system comprises an image sensor configured to capture image data. A map database comprises street lighting data which includes, for a plurality of street lights, position data indicating a position at which a street light is installed and height data indicating a height at which a light source of the street light is located. A processing device is configured to refine a position estimate by analyzing the image data using the street lighting data.

Rohani et al. (Publication No. US 20170307746 A1) discloses a method and system for localization of a ground-based vehicle or moving object within an environment. The system acquires radar map data from a radar system and compares the radar map data to reference map data. The position of the vehicle or moving object is then obtained by matching the radar map data to the reference map data.

	Kudrynski et al. (Publication No. US 20180202814 A1) discloses methods and systems for improved positioning accuracy relative to a digital map are disclosed, and which are preferably used for highly and fully automated driving applications, and which may use localization reference data associated with a digital map. A vehicle localization is obtained by comparing real time depth map acquired by a sensor associated to the vehicle to a depth map associated to a digital map. The depth maps are indicative of an environment around the vehicle. Longitudinal and lateral offsets of the vehicle with respect to the digital map are determined. The invention further extends to methods and systems for the generation of localization reference data associated with a digital map.

The features “determining the highly precise position of the automated vehicle by comparing the pattern to the reference pattern by comparing variables of lengths, angles, and radii which the pattern has to corresponding variables of the reference pattern;”, “wherein the highly precise position is determined based on the variables and an orientation of the pattern compared to the reference pattern, a distance and an orientation of the automated vehicle proceeding from at least one position of the at least two surroundings features” when taken in the context of claims 7, 11 as whole, were not uncovered in the prior art of teachings.

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668